REGAN, Judge
(dissenting).
I respectfully dissent. I adhere to the views expressed in the original opinion of this court.
In view of the relatively small monetary interest involved herein, I am motivated to-dissent as Judge Walter Clark9 must have-been when he wrote:
“Every dissenting opinion is necessarily a declaration that, in the opinion of the dissenting member of the Court, the law has been erroneously declared by the majority. It is not every time, however, that a Judge who disagrees with the majority is justified in dissenting. The matter should either be of enough importance to justify putting his dissent on record on the prospect that on some future occasion the Court may change its view, or the matter should be of such a nature that the dissenting Judge-deems it in the public interest to point out the injurious consequences which in his-judgment will result from the principles, laid down in the opinion of the Court. The purpose to be served in filing opinions is to give the reasons actuating the Courts, and this applies as much to dissenting opinions and to opinions on a divided Court as. where there is unanimous opinion. If the reasons given can not be sustained, upon examination by the bar and by public opinion, as sound, sooner or later the ruling is reversed by the Court itself or is cured by legislation.”
A casual reading of both opinions will' serve to emphasize the pertinency of the foregoing rationale.

. Former Oliief Justice of the Supreme Court of North Carolina.